Citation Nr: 0831928	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  06-08 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than March 28, 2003, 
for the grant of service connection for Hepatitis C.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


WITNESSES AT HEARING ON APPEAL

The veteran and R. W.  


INTRODUCTION

The veteran served on active duty from October 1979 to April 
1987.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
hepatitis C, effective March 28, 2003. 

In a July 2004 informal conference, the veteran essentially 
stated that she was satisfied with the disability ratings 
assigned to her service-connected disabilities.  The 
statement of the case issued in January 2006 denied earlier 
effective dates for the grant of service connection for 
hepatitis C, the grant of service connection for pruritus, 
and the grant of total disability rating due to individual 
unemployability (TDIU).  In a March 2006 substantive appeal, 
she stated that she was only appealing the effective date 
assigned for the grant of service connection for Hepatitis C.  
Thus, the Board does not have jurisdiction of the issues of 
entitlement to earlier effective dates for the grant of 
service connection for pruritis, and a TDIU.  See 38 C.F.R. 
§ 19.30.

The veteran testified at a videoconference hearing before the 
undersigned in July 2008; a transcript of this hearing is of 
record.


FINDINGS OF FACT

1.  On March 28, 2003, the veteran requested service 
connection for hepatitis C, and was subsequently granted 
service connection for the condition effective that date.

2.  There is no communication from the veteran before March 
28, 2003, that constitutes either a formal or informal claim 
of service connection for Hepatitis C.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 28, 
2003, for the grant of service connection for hepatitis C 
have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.1, 3.151, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, no notice is necessary because the outcome of 
this claim depends exclusively on documents which are already 
contained in the veteran's VA claims folder.  An appellant 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  No additional development could alter 
the evidentiary or procedural posture of this case.  As a 
matter of law, the veteran is not entitled to any date 
earlier than March 28, 2003.  In the absence of potential 
additional evidence, no notice is necessary.  See DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the claimant).  

In any event, in April 2003 the veteran received VCAA notice 
with regard to the underlying claim of service connection.  
Entitlement to an earlier effective date is a downstream 
issue from that of service connection and thus another VCAA 
notice was therefore not required.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).  However, in March 2007, the veteran received VCAA 
notice specifically pertaining to her claim for an earlier 
effective date.  Collectively, the April 2003 and March 2007 
letters notified the veteran of what information and evidence 
is needed to substantiate her claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
Specifically, the veteran was informed that VA is responsible 
for obtaining any relevant records from any Federal Agency, 
and would make reasonable efforts to obtain relevant records 
not held by a Federal Agency, such as state or local 
government, private medical facilities, or current or former 
employers.  The veteran was informed that she must provide 
enough information so the relevant records could be 
requested.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
claims folder contains the veteran's service medical records, 
post-service medical records, and the veteran's March 2003 
claim.  There is otherwise no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

II.  Analysis

On March 28, 2003, the veteran requested service connection 
for Hepatitis C, and was subsequently granted service 
connection for Hepatitis C, effective that date.  She 
contends that she is entitled to service connection for 
Hepatitis C effective from separation from service in April 
1987.  In statements and testimony, she noted that she 
contracted hepatitis C in service due to a blood transfusion 
in 1983, but she believed that the condition had resolved.  
She claims that the first time she discovered that she was 
still "positive" for hepatitis C was in 1997 when she 
sought VA treatment for an unrelated condition, and in 2001 
when she applied for life insurance.  She, however, did not 
file a claim of service connection for hepatitis C until 
March 28, 2003.  Alternatively, she contends that if she is 
not awarded service connection for this disability effective 
from separation from service, the effective date should be 
1997, as medical personnel should have made her aware of the 
presence and severity of such condition.  

The effective date of an award of disability compensation for 
a grant of entitlement to service connection, shall be the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service; otherwise, the effective date 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  A claim may be either a formal or informal written 
communication "requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  See 38 
C.F.R. § 3.1(p); see also MacPhee v. Nicholson, 459 F.3d 
1323, 1326-27 (Fed. Cir. 2006) (the plain language of the 
regulations requires a claimant to have an intent to file a 
claim for VA benefits).  A claim, whether "formal" or 
"informal," must be "in writing" to be considered a 
"claim" or "application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a). 

There is of record no communication from the veteran from the 
date of her separation from service in April 1987 to March 
28, 2003, which could serve as a claim.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must 
look at all communications that can be interpreted as a 
claim, formal, or informal, for VA benefits).  Moreover, the 
veteran has stated that the first time she applied for 
service connection for this disability was in March 2003.  

The regulatory criteria and legal precedent governing the 
assignment of effective dates of service connection are clear 
and specific, and the Board is bound by these criteria.  38 
U.S.C.A. § 7104(c).  Her mistaken belief that her hepatitis C 
had resolved or any putative negligence on the part of VA 
medical personnel in not diagnosing Hepatitis C in 1997 
cannot enable her to obtain an earlier effective date for the 
grant of service connection for this disability.  

Even assuming that VA diagnosed and treated the veteran for 
Hepatitis C in 1997, diagnosis or treatment of a condition 
does not warrant the assignment of an earlier effective date, 
as the "mere presence" of a diagnosis of a specific 
disorder in a VA medical report "does not establish an 
intent on the part of the veteran" to seek service 
connection for that disorder.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998).

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Where the law, rather than the 
facts, is dispositive, the benefit of the doubt provisions as 
set forth in 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Entitlement to an effective date earlier than March 28, 2003, 
for service connection for Hepatitis C is denied.




____________________________________________
M. W. KREINDLER  
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


